Citation Nr: 0921258	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
disability of the left (major) navicular, status-post 
fracture, nonunion and bone graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 20 
percent evaluation for the Veteran's service-connected left 
wrist disability.

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

In October 2007, the Board remanded the claim for further 
development. 


FINDINGS OF FACT

1.  The Veteran's service-connected left wrist disability, 
status-post fracture, nonunion, and bone graft of the carpal 
navicular (scaphoid) bone, is primarily manifested by 
limitation of motion, chronic pain, fatigue, weakness, and a 
lack of endurance.  There is no evidence of nonunion in the 
upper half of the ulna; ankylosis of the left wrist has not 
been shown.   

2.  The Veteran has not submitted evidence tending to show 
that his service-connected left wrist disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
disability of the left (major) navicular, status-post 
fracture, nonunion and bone graft, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, Diagnostic Codes 5211, 
5215 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters sent to the Veteran in November 2007 
and October 2008 informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.

The Veteran was advised as to how effective dates are 
assigned in the November 2007 VCAA letter, as well as 
supplemental statements of the case (SSOC) dated in October 
2008 and February 2009.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  The Veteran has 
described the effects that his left wrist disability had on 
his current activities of daily living during recent VA 
examinations and during his personal hearing.  Any notice 
error is not prejudicial because the Veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claim.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication.

Moreover, the April 2005 statement of the case included the 
provisions of 38 C.F.R. § 4.1.  The February 2009 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.321.  Both 38 C.F.R. §§ 3.321 and 4.1 refer to 
impairment in earning capacity as a rating consideration.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all available evidence is of record.  
The claims folder contains the Veteran's service treatment 
records, VA medical evidence, and a hearing transcript.  The 
Veteran has been medically evaluated in conjunction with this 
claim and has also had an opportunity to provide testimony at 
a personal hearing before the undersigned Veterans Law Judge.

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor his representative has 
specifically identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, in response to the SSOC dated in February 
2009, the Veteran, in the same month, indicated that he had 
no other information or evidence to submit.  He asked that 
his case be returned to the Board for further appellate 
consideration as soon as possible.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II. Analysis

By way of history, the Veteran injured his left wrist during 
service and underwent a slight anterior iliac bone graft to 
left carpal navicular bone.  A 10 percent evaluation was 
assigned for his left wrist disability, status-post fracture, 
nonunion and bone graft, pursuant to Diagnostic Code 5299-
5215, effective September 1978.  

In a May 2002, VA received the Veteran's increased rating 
claim for his left wrist disability.  The RO, in a September 
2002 rating decision, RO increased the disability evaluation 
to 20 percent, effective February 26, 2002, pursuant to 
Diagnostic Code 5215-5211.  

In a June 2003 rating decision, the RO granted a temporary 
100 percent evaluation effective April 16, 2003, based on 
surgical treatment necessitating convalescence.  A 20 percent 
evaluation was assigned from August 1, 2003.

In July 2003, VA received the Veteran's increased rating 
claim.  He indicated that his left wrist disability is more 
severe than contemplated by the current 20 percent 
evaluation. 

In April 2004, the Veteran underwent a "QTC" examination.  
He reported continued pain in the left wrist.  The examiner 
noted that examination of the Veteran's left wrist revealed 
evidence of limited and painful motion.  Active dorsiflexion 
was to 15 degrees; palmar flexion to 5 degrees, radial 
deviation to 15 degrees, and ulnar deviation to 20 degrees.  
There was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movements, instability, or weakness.  
Range of motion was limited by pain, fatigue, weakness and 
lack of endurance with pain having the major functional 
impact.  It is not limited by incoordination.

Examination of the left wrist also revealed a 6 cm. scar on 
the volar aspect of the wrist.  The scar was soft, elevated, 
and nontender.  There was no evidence of disfigurement.  
There was no evidence of ulceration, adherence, instability, 
or tissue loss.  There was no evidence of keloid formation, 
skin breakdown, abnormal texture, or limitation of motion.  
Examination also revealed evidence of a 7 cm. non-disfiguring 
scar on the dorsal aspect of the wrist.  The scar was soft, 
depressed, and nontender; it was less than 6 sq. inches.  
There was no evidence of hypopigmentation, hyperpigmentation, 
burn scar, functional limitation, limitation of motion, 
ulceration, tissue loss, inflexibility, instability, 
adherence or skin breakdown, keloid formation, or abnormal 
texture.

Treatment records dated from 2003 to 2007 from the Long Beach 
VA Medical Center show continue treatment for left wrist 
disability, to include physical therapy.  

In December 2008, the Veteran underwent a VA examination of 
his left wrist.  There was no evidence of edema, effusion, 
instability, tenderness, redness, heat, or ankylosis.  
Dorsiflexion of the left wrist was to 20 degrees, palmar 
flexion to 20 degrees, radial deviation to 5 degrees, and 
ulnar deviation to 10 degrees.  There was no pain and 
incoordination upon range of motion testing.  There was no 
additional limitation in degrees with repetitive use.  There 
was evidence of fatigue, weakness, and lack of endurance.  X-
rays taken in December 2008, compared to a December 2007 
study, showed no change in the near total resection of the 
scaphoid bone, fusion of the remaining carpal bones, stable 
dorsal angulation, stable narrowing and subchondral sclerosis 
at the radiocarpal joint.  Diagnosis was status-post 
fracture, nonunion and bone graft, left navicular joint, with 
residual degenerative joint disease and chronic pain; status 
post scaphoid excision and four corner fusion left wrist with 
residual decreased range of motion.  The examiner noted that 
while the Veteran exhibited no pain on examination, there was 
evidence of pain on 2004 "QTC" examination.  There was, 
however, evidence of fatigue, weakness, and lack of endurance 
on December 2008 examination.  The examiner stated that it 
would be mere speculation to express additional limitation 
due to flare-ups.  The examiner explained that the trade off 
for less pain at the left wrist due to the fusion surgery has 
been limitation of left wrist motion.

Initially, the Board notes that the Veteran is left-hand 
dominant.  His current 20 percent evaluation was assigned 
based on evidence of nonunion of the lower half of the ulna, 
pursuant to Diagnostic Code 5211.  

Under Diagnostic Code 5211 (impairment of the ulna), a 20 
percent evaluation is warranted where there is nonunion of 
the ulna in the lower half.  An evaluation of 30 percent (20 
percent if minor) is warranted where there is nonunion in the 
upper half, with false movement, without loss of bone 
substance or deformity.  An evaluation of 40 percent (30 
percent if minor) is warranted where there is nonunion in the 
upper half, with false movement, with loss of bone substance 
(1 inch, 2.5 cms) and marked deformity.

On review of the evidence of record, the Veteran's service-
connected left wrist disability is primarily manifested by 
limitation of motion, pain, fatigue, weakness, and lack of 
endurance.  To warrant a higher evaluation under Diagnostic 
Code 5211, there must be evidence of nonunion in the upper 
half of the ulna.  As the Veteran's service-connected 
disability is limited to the lower half of the ulna, a higher 
evaluation under Diagnostic Code 5211 is not warranted.  
There is no evidence of impairment of the radius, or 
impairment of supination or pronation, thus a higher 
evaluation is not warranted under either Diagnostic Code 5212 
or 5213.  

To receive a higher evaluation under Diagnostic Code 5214, 
there must be evidence of ankylosis of the wrist, favorable 
in 20 to 30 degrees dorsiflexion.  X-rays of the left wrist 
do not show evidence of ankylosis, therefore a higher 
evaluation under Diagnostic Code 5214 is not warranted.   

Dorsiflexion was to 15 degrees on April 2004 "QTC" 
examination, and to 20 degrees on the December 2008 VA 
examination.  In any event, the Veteran is already receiving 
more than the maximum evaluation available for limitation of 
motion of the wrist, thus a higher evaluation is not 
warranted under Diagnostic Code 5215.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-207 (1995).  There is no 
basis for an evaluation in excess of 20 percent based on 
limitation of elbow motion due to any functional loss, as the 
Veteran is in receipt of the maximum schedular evaluation for 
limitation of elbow motion.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  Further, the Board observes that dorsiflexion of 
the left elbow was to 15 degrees, at worst, and such finding 
does not even warrant a 10 percent evaluation under the 
criteria for rating limitation of elbow motion.  

Moreover, while the DeLuca provisions are applicable to 
Diagnostic Code 5211, the code to which the current 20 
percent evaluation is currently assigned, as discussed 
earlier, the Veteran does not nearly approximate the criteria 
for a higher rating under that Code and any additional 
function loss due to pain, weakness, fatigue, and lack of 
endurance does not result in impairment of the upper half of 
the ulna.  Consequently, the Board does not find symptoms or 
pathology creating impairment that would warrant a higher 
evaluation for functional impairment due to pain, weakness, 
fatigue, or lack of endurance.

Arthritic changes of the mid carpal and radiocarpal joints 
were shown on x-rays taken in April 2004, and arthritic 
changes of the radiocarpal joints only were seen on December 
2008 x-rays.  However, such findings, combined with the 
limitation of motion elicited and considering the effects of 
pain, etc., would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  Additionally, awarding a separate 
evaluation under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a higher or separate evaluation is not warranted 
for the Veteran's left elbow arthritis.

The Board has also considered whether a separate evaluation 
based on his surgical scars on the left wrist is warranted.  
However, the evidence shows that the two scars on the left 
wrist are well-healed with no abnormalities, and there were 
no findings of tenderness or pain on examination.  As such, 
the Board finds that a preponderance of the evidence is 
against a finding that a separate compensable evaluation for 
scars on the left wrist is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 - 7805 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (2005).


Finally, the Board has considered whether any additional 
staged ratings are appropriate, as mandated by Hart, 21 Vet. 
App. 509-510.  With the exception of the Veteran's 
convalescent period that ended at the end of July 2003, his 
left wrist symptoms have remained relatively constant 
throughout the course of the period on appeal.  As such, 
additional staged ratings are not warranted.   

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veteran reports that he has difficulty pushing and 
pulling, as well as lifting objects.  He also indicated that 
he was absent from work for about three months on account of 
his left wrist disability.  See April 2004 "QTC" 
examination.

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected left 
wrist disability results in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this disability for any portion of the rating 
period on appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
disability of the left (major) navicular, status-post 
fracture, nonunion and bone graft, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


